 



Exhibit 10.2

PACIFIC SUNWEAR OF CALIFORNIA, INC.
1999 STOCK AWARD PLAN
[YEAR] PERFORMANCE-BASED BONUS AWARD AGREEMENT

     THIS [YEAR] PERFORMANCE-BASED BONUS AWARD AGREEMENT (this “Agreement”) is
entered into by and between PACIFIC SUNWEAR OF CALIFORNIA, INC., a California
corporation (the “Company”), and [Executive Name] (the “Participant”) as of this
___day of ______, ___.

W I T N E S S E T H

     WHEREAS, the Company has adopted the Pacific Sunwear of California, Inc.
1999 Stock Award Plan, as amended and restated March 27, 2003 (the “Plan”); and

     WHEREAS, the Company’s Compensation Committee (the “Committee”) has
determined that the Participant is eligible to be granted a Performance-Based
Award pursuant to Section 5.2 of the Plan and has granted the Participant a
Performance-Based Award upon the terms and conditions set forth herein and in
the Plan (the “Award”); and

     WHEREAS, the Award has been granted to the Participant in addition to, and
not in lieu of, any other form of compensation otherwise payable or to be paid
to the Participant;

     NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties agree as
follows:



1.   Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.   2.   Grant
of Award. This Agreement evidences the Company’s grant to the Participant,
subject to the terms and conditions hereof and of the Plan, of an Award with
respect to the Company’s ___fiscal year (the “Performance Period”). The bonus
payable in respect of the Award will be calculated under Appendix A hereto if
the Performance Target set forth therein (minimum Net Income, as defined in the
Plan, of the Company for the Performance Period) is achieved. The bonus payable
in respect of the Award will increase, as set forth in Appendix A hereto, for
certain levels of Net Income of the Company for the Performance Period in excess
of the minimum Net Income of the Company for that period. No bonus will be
payable if such minimum Net Income of the Company is not achieved for the
Performance Period. For purposes of determining the Participant’s bonus in
accordance with Appendix A, the Participant’s “Target Bonus” is $___. The
maximum amount that will be paid pursuant to the Award shall not exceed the
limitation contained in Section 5.2(c) of the Plan.   3.   Forfeiture of Award;
Early Termination; Adjustment. Should the Participant’s employment by the
Company terminate for any reason prior to the last day of the Performance
Period, the Bonus payable in respect of the Award shall equal: (1) the amount
that would otherwise have been paid in respect of the Award had the Participant

1



--------------------------------------------------------------------------------



 



   remained an employee of the Company throughout the Performance Period,
multiplied by (2) a fraction of the numerator of which is the total number of
days in the Performance Period that the Participant was as employee of the
Company and the denominator of which is 365. Such amount shall otherwise be paid
at the same time and on the same terms and conditions as though the
Participant’s employment by the Company had not terminated.   4.   Continuance
of Employment. Notwithstanding any commitment of the Participant to remain in
the service or employ of the Company (or any affiliate), the Award shall not
confer upon the Participant any right with respect to the continuation of his or
her service or employment by the Company (or any affiliate) or alter or
interfere in any way with the right of the Company (or any affiliate) at any
time to terminate such service or employment or to change the compensation of
the Participant or other terms of his or her service or employment; and neither
shall these terms alter or in any way affect the rights of the Company (or any
affiliate) or the Participant under any other written employment agreement
between them, except as expressly provided herein.   5.   Timing and Manner of
Payment. Subject to any changes imposed by or allowed under the provisions of
the Plan, benefits with respect to the Award shall be calculated pursuant to
Section 2 and Appendix A. The Committee shall determine, in accordance with such
provisions and after the end of the Performance Period, the specific amount to
the paid to the Participant with respect to this Award. No payment shall be made
with respect to the Award unless and until the Committee has certified, by
resolution or other appropriate action in writing, that the amount thereof has
been accurately determined in accordance with the terms, conditions and limits
of the Award and that the applicable Performance Target was, in fact, satisfied.
Any amount payable with respect to the Award shall be paid in cash as soon as
practicable following such certification by the Committee. No interest or other
earnings shall be paid on or accrue with respect to such amount for the period
between the end of the Performance Period and the date of actual payment.   6.  
Adjustments. To preserve the intended incentives and benefits of the Award, the
Committee shall (i) adjust the Performance Targets applicable to the Award to
reflect any material change in corporate capitalization, any material corporate
transaction (such as a reorganization, combination, separation, merger,
acquisition, or any combination of the foregoing), or any complete or partial
liquidation of the Company, (ii) calculate Performance Targets without regard
for any change in accounting policies or practices affecting the Company and/or
the Business Criteria or the Performance Targets, and (iii) adjust Business
Criteria and Performance Targets or other features of an Award to reflect the
effects of any special charges to the Company’s earnings; in each case only to
the extent consistent with the requirements of Section 162(m) of the Code to
qualify the Award as “qualified performance-based compensation” thereunder.  
7.   Tax Withholding. The Company shall reduce any amount otherwise payable with
respect to the Award by the amount of any federal, state and/or local income
and/or employment tax withholding that may be required with respect to such
payment.   8.   Dissolution of the Company, Certain Mergers. In the event of the
dissolution of the Company or a merger, reorganization or other event in which
the Company ceases to be a

2



--------------------------------------------------------------------------------



 



   publicly-traded company in respect of its Common Stock, the Committee may
terminate the Performance Period as of or immediately prior to such event and
pro-rate the Target Bonus and Performance Targets by multiplying each relevant
amount by a fraction, the numerator of which is the number of days in the
shortened Performance Period and the denominator of which is 365.   9.   Death
of the Participant. If the Participant dies prior to receiving any payment due
with respect to the Award (other than an amount deferred under a Company
deferred compensation program, the payment of which shall be governed by the
terms of such program), such payment shall be made to his designated
beneficiary. A Participant’s designated beneficiary shall be the beneficiary
designated by the Participant, in a manner determined by the Committee to
receive amounts due the Participant in the event of his death. In the absence of
an effective designation, a Participant’s designated beneficiary shall be deemed
to be his or her spouse, or, if he or she has no spouse at the time of his or
her death, his or her estate.   10.   Award Non-Transferable. Except as
expressly provided in Section 9 above, the Award is non-transferable. No benefit
payable with respect to the Award shall be subject in any manner to
anticipation, alienation, sale, transfer, pledge, assignment, encumbrance or
charge, and any such attempted action shall be void and no such benefit shall be
in any manner liable for or subject to debts, contracts, liabilities,
engagements or torts of the Participant. This Agreement shall, however, be
binding upon any successor to all or substantially all of the business and/or
assets of the Company.   11.   Governing Law. The interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
California, without regard to the conflict of laws principles thereof.   12.  
Amendment. This Agreement may only be amended in writing by an instrument signed
by both parties. Adjustments pursuant to Section 6 shall not, however, be
considered amendments requiring Participant consent.   13.   Construction. It is
the intent of the Company that the Award satisfy and be interpreted in a manner
that satisfies the applicable requirements under Section 162(m) of the Code to
qualify the Award as “qualified performance-based compensation” thereunder. Any
provision, application or interpretation of the Plan inconsistent with this
intent to satisfy the standards in Section 162(m) of the Code shall be
disregarded.   14.   General Terms. The Award and any payment in respect thereof
are subject to, and the Company and the Participant agree to be bound by, the
provisions of the Plan. The provisions of the Plan are incorporated herein by
this reference. Provisions of the Plan that grant discretionary authority to the
Committee or the Board shall not create any rights in the Participant, unless
such rights are expressly set forth herein.





3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first written above.



PARTICIPANT
 
 
 




[Executive Name]






PACIFIC SUNWEAR OF
CALIFORNIA, INC.
a California Corporation

By:

Name:

Title:



4



--------------------------------------------------------------------------------



 



APPENDIX A

[YEAR] AWARD AGREEMENT

Name of Participant: [EXECUTIVE NAME]

                  Percentage of Target         Bonus Which Will be         Paid
If Specified Level         of the Performance     Performance   Target is
Satisfied Business Criteria*   Target Level   in the Performance Period**
Company “Net Income”
       
(as such term is defined
       
in the Plan) in $thousands
       

No portion of the Target Bonus shall be paid if the Company’s Net Income in
$thousands for the Performance Period is less than the Performance Target of
$___.



--------------------------------------------------------------------------------

*   Net Income of the Company will be determined on a consolidated basis.   **  
Amounts are not cumulative.

5